Continuation of Item # 12:
Oath/Declaration
The declaration filed June 28, 2022 is defective for the following reasons:
From MPEP 1414 II (c), second and third paragraphs, in pertinent part:
A statement in the oath/declaration of “…failure to include a claim directed to …” and then reciting all the limitations of a newly added claim, would not be considered a sufficient “error” statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that “this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10.” In both cases, the error has not been identified.

Likewise, a statement of the error as “…the inclusion of claims 3-5 which were unduly broad…” and then canceling claims 3-5, would not be considered a sufficient “error”’ statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as “Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.”

Emphases added.

The declaration filed 6/28/2022 does not identify, specifically, what the patented claims lack (did not provide).
Since Patent Owner is filing a narrowing declaration, Patent Owner may state:
Applicant believes the original patent to be partly inoperative or invalid by reason of the patentee claiming more than patentee had a right to claim in the patent. Claims 1-12 are unduly broad (i.e., wherein “unduly broad” is the “how it renders the original patent wholly or partly inoperative or invalid”), since the original patented claims 1-12 did not provide for (insert “general identification” of what patented claims did not provide for that new reissue claims contain (i.e., see bolded language above)). 

Drawings
The drawings filed 6/28/2022 would be acceptable if filed with an acceptable amendment, or separately filed.

Rejections under 35 USC 251, 112(a) and (b)
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
The declaration filed 6/28/2022 is defective for the reasons stated above.
In addition, during prosecution of the original patent claims, Applicant presented an amended claim 1, on 8/3/2016 in non-provisional application 15/092,895, narrowing claims 1 and 11 to the embodiment of figure 29. The ‘575 patent was granted based on the claimed subject matter described by figure 29, as described in the specification.
Patent Owner is not permitted, via reissue, to pursue different claimed inventions, that are not supported in the original disclosure, than those inventions that were originally disclosed, claimed and patented. The fact that Antares was based on broadened claims is immaterial. 
Although there is language in the originally filed specification of any of the embodiments being usable alone or together, there is insufficient disclosure to describe to one of ordinary skill in the art which embodiments can be used with other embodiments, and also, whether these claimed combination of features are enabled, so that one of ordinary skill in the art can make and use the claimed invention.

After Final Consideration Pilot Program 2.0
Patent Owner filed  form PTO/SB/434, “CERTIFICATION AND REQUEST FOR CONSIDERATION UNDER THE AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0”
In this filed form, it states, in pertinent part:
“8. By filing this certification and request, applicant acknowledges the following:
Reissue applications and reexamination proceedings are not eligible to participate in AFCP 2.0.”
Since this application is a reissue application, Patent Owner is not eligible to request consideration under the After Final Consideration Pilot Program (AFCP 2.0) of the accompanying response under 37 CFR 1.116.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
/TERRENCE R TILL/
Terrence R. TillReexamination Specialist, Art Unit 3993      
                                                                                                                                                                                                  Conferees:	/William C. Doerrler/		/GAS/
		William Doerrler			Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993